The court directs that this case be re-argued on the two following matters:
I. First as to the capacity of the persons assuming to act for the Bell Telephone Company of New York to bind that company by the contract alleged to have been made at the- Gilsey House.
This involves these questions:
1. Whether the resolution of the board of directors of the Bell company authorizing its committee to transact ¿11 the corporate business was a legal or effective delegation of authority.
2. Whether such authority, having been conferred upon four committeemen, could be exercised by three of such body, the fourth having no notice of the meeting, and being absent.
3. Whether Mr. Harrison, one of the three committeemen present on this occasion in question, did act for the Bell company, and, if so, whether he was competent so to do, in view of his connection with the other company.
II. Whether the contract entered into at the Gilsey House was accepted by the Domestic company.